DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 of US Application No. 16/367,382, filed on 28 March 2019, are currently pending and have been examined. Applicant canceled claims 1-20 via preliminary amendment.

Information Disclosure Statement
The Information Disclosure Statement filed on 28 March 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Independent claim 21 recites “calculating a first path, by the first MAP, based on one or more of position data of the first MAP, at least one statistical model received from a cloud server, and the representation of the path of the second MAP, wherein the first path corrects a historical path of the first MAP based on the position data of the first MAP”, which would require undue experimentation by one skilled in the art to make and/or use the invention. 
With respect to the first factor – breadth of the claims – the claim is very broad, requiring that the first path is calculated “based on” a combination of three inputs, i.e., position data, a statistical model and the path of the second MAP. The claim does not provide any guidance as to how the three inputs are combined to calculate the path. The first factor weighs in favor of non-enablement.
With respect to related factors – i.e., nature of the invention, state of the prior art, level of one of ordinary skill – the invention is related to calculating a path for a mobile access point. Calculating paths, in general, is known in the art and understood by one of ordinary skill in the art. The three inputs are also known in the art and understood by one of ordinary skill in the art. While creating paths and the three different types of input or known and understood by one of ordinary skill in the art, the state of the art existing at the time of the invention does not provide guidance to one skilled in the art as to how to combine these three different inputs to determine a path for a mobile access point. Therefore, the related factors weight in favor of non-enablement.
With respect to the next factor – level of predictability in the art – one of ordinary skill in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. The person of ordinary skill in the art can generate formulas using the three inputs to calculate a 
With respect to the next factors – the amount of direction provided by the inventor and the existence of working examples – the specification merely restates the limitation recited in the claim without further elaboration. See specification at ¶ [0218]. The specification does not provide any examples of how the three inputs are utilized to calculate the path. The inventor leaves it to one of skill in the art to determine how combine the three inputs to calculate the path. Therefore, these factors weigh in favor of non-enablement.
With respect to the next factor – quantity of experimentation needed to make or use the invention – one of ordinary skill would not be able to use experimentation to arrive at a desired outcome. In addition to not providing any guidance as to how the three inputs are combined to create the path, the specification does not provide any guidance or examples as to what defines an acceptable path output. In other words, even if the person of ordinary skill in the art were to combine the three inputs to calculate a path, there is no guidance as to whether the calculated path would be acceptable. Therefore, one skilled in the art is left, without direction from the specification or the state of the prior art, to figure out how to combine the three inputs to produce an acceptable path output. Therefore, one of ordinary skill would not be able to use experimentation to arrive at a desired outcome. Therefore, this factors weigh in favor of non-enablement.
Based on all of the Wands factors, one of ordinary skill in the art cannot make and use the invention without undue experimentation. Therefore, claim 21 is not enabled. 
Claim 31 recites substantially similar limitations as claim 21 and is not enabled for the same reasons. Claims 22-30 and 32-40 are rejected because they include the limitations of one of claim 21 and 31.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 21 recites “calculating a first path . . . based on one or more of position data of the first MAP, at least one statistical model received from a cloud server, and the representation of the path of the second MAP, wherein the first path corrects a historical path of the first MAP based on the position data of the first MAP” which, when given its broadest reasonable interpretation, may be performed in the human mind. Independent claim 31 recites substantially similar limitations. Therefore, these limitations are abstract ideas and claims 21 and 31 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of 
In the instant application, claims 21 and 31 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 21 recites the additional elements “by the first MAP” and “receiving, by a first mobile access point (MAP), a representation of a path of a second MAP”.  As indicated in the specification, the MAP includes processing circuitry such as an x86 chipset, ARM based application processor, and/or the like. See application at ¶ [0207]. In other words, the MAPs are a generic computer performing the calculation step and receiving the path representation. The MAP is merely a computer used as a tool to perform the abstract idea.  Further, receiving a representation of a path is gathering data, where the data is to be used in calculating the first path. Therefore, receiving a representation of a path is pre-solution activity performed by a generic computing device. Therefore, claim 21 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
Claim 31 recites the additional elements “a first mobile access point (MAP) configured to receive, via a radio, a representation of a path of a second MAP” and “a model generation circuitry in the first MAP”.  As indicated in the specification, the MAP includes processing circuitry such as an x86 chipset, ARM based application processor, and/or the like. See application at ¶ [0207]. Circuitry, as defined in the specification, refers to physical electronic components that executes software or firmware. The radio may be supporting cellular, 802.11p, 802.11a/b/g/n/ac, and/or other protocols or standards. In other words, the MAPs are a generic computer having a standard computer communication protocol. The computer is used to perform the calculation step and for receiving the path representation. The MAP is merely a computer used as a tool to perform the abstract idea. Further, receiving a representation of a path is gathering data, where the data is to be used in calculating the first path. Therefore, receiving a representation of a path is pre-solution activity performed by a generic computing device. Therefore, claim 31 does not recite additional elements that integrate the judicial exception into a practical application of that exception.
 and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 21 and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, the extra-solution activity recited in the claim, i.e., receiving data using a computer, is well-understood, routine and conventional activity previously known in the art. Therefore, claim 21 and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claims 22, 23, 29 and 30 further define the abstract idea identified in claim 21 but do not recite any more additional elements. Therefore, claims 22, 23, 26, 29 and 30 do not recite additional elements 

Claims 24 and 34 each recites the additional element “wherein the first MAP and the second MAP are in a first vehicle and a second vehicle”. However, implementing the MAPs in vehicles is nominal or tangential addition to the claim. The MAP being in a vehicle, as opposed to not being in vehicle, has no bearing on the calculation of the path. The same calculated path results if the MAP is in a vehicle or not in a vehicle. Therefore, claims 24 and 34 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, having a computer in a vehicle is well-understood, routine and conventional activities previously known to the industry. Therefore, claims 24 and 34 do not include amount to significantly more than the judicial exception.

Claim 25 recites the additional element “wherein the position data is acquired via communication with a satellite based positioning system”. Further, acquiring position data is gathering data, where the data is to be used in calculating the first path. Therefore, acquiring position data is pre-solution activity. Therefore, claim 25 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, acquiring position data via communication with a GPS system is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 25 does not amount to significantly more than the judicial exception.

Claim 26 further defines the abstract idea identified in claim 21 but do not recite any more additional elements. Therefore, claims 26 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 27 recites “compensating the current position data based on one or more readings from one or more sensors” which, when given its broadest reasonable interpretation, may be performed one or more sensors”. However, the sensors are for gathering current position data, which is used to calculate the first path. Therefore, the sensors represent pre-solution activity. Therefore, claim 27 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, using sensors to determine current position data is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 27 does not amount to significantly more than the judicial exception.

Claim 28 recites the additional element “wherein the one or more sensors comprises one or more of: an accelerometer, a gyroscope, a magnetometer, a speedometer, and an odometer”. The sensors, as indicated in claim 27 from which the instant claim depends, are used for the collection of current position data. Further, the position data is to be used in calculating the first path. Therefore, receiving position data from the sensors, regardless of the type of sensor, is pre-solution activity. Therefore, claim 28 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, the recited sensors are well-known in the art and there is no indication in the claims or in the specification that the sensors are being used in an unconventional manner. Therefore, the sensors and their use, as claimed, are ell-understood, routine and conventional activities previously known to the industry. Therefore, claim 28 does not amount to significantly more than the judicial exception.

Claims 32, 33, 39 and 40 further define the abstract idea identified in claim 31 but do not recite any more additional elements. Therefore, claims 32, 33, 39 and 40 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 35 recites the additional element “positioning circuitry configured to communicate with a satellite based positioning system to acquire the position data”. Acquiring position data is gathering data, where the data is to be used in calculating the first path. Therefore, acquiring position data is pre-solution activity. Therefore, claim 35 does not recite additional elements that integrate the 

Claim 36 further defines the abstract idea identified in claim 31 but does not recite any more additional elements. Therefore, claims 36 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 37 recites “to compensate the current position data” which, when given its broadest reasonable interpretation, may be performed in the human mind. Claim 27 recites new additional elements “one or more sensors, wherein one or more readings from the one or more sensors is used by the positioning circuitry”. However, the sensors are for gathering current position data, which is used to calculate the first path. Therefore, the sensors represent pre-solution activity. Therefore, claim 37 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, using sensors to determine current position data is well-understood, routine and conventional activities previously known to the industry. Therefore, claim 37 does not amount to significantly more than the judicial exception.

Claim 38 recites the additional element “wherein the one or more sensors comprises one or more of: an accelerometer, a gyroscope, a magnetometer, a speedometer, and an odometer”. The sensors, as indicated in claim 38 from which the instant claim depends, are used for the collection of current position data. Further, the position data is to be used in calculating the first path. Therefore, receiving position data from the sensors, regardless of the type of sensor, is pre-solution activity. Therefore, claim 38 does not recite additional elements that integrate the judicial exception into a practical application of that exception. Further, the recited sensors are well-known in the art and there is no indication in the claims or in the specification that the sensors are being used in an unconventional 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170115403 A1
US 20130053056 A1
US 10375517 B2
US 9125019 B1
US 20170003396 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/             Primary Examiner, Art Unit 3668